Citation Nr: 1621953	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-26 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The February 2006 rating decision denied entitlement to service connection for the cause of the Veteran's death.  A notice of disagreement was received in October 2006, a statement of the case was issued in August 2007, and a substantive appeal was received in August 2007.

In April 2012, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) which, by Order dated in October 2013, granted a September 2013 Joint Motion for Partial Remand, vacated and remanded the Board decision that denied entitlement to service connection for the cause of the Veteran's death to the extent that it determined that the Veteran's service-connected posttraumatic stress disorder (PTSD) was not a contributory cause of death.  The part of the Board's April 2012 decision that denied service connection for the cause of the Veteran's death based on the theory that his death was related to Agent Orange exposure was undisturbed.

In February 2014 and July 2014, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran died in April 1997; the death certificate lists the immediate cause of death as pulmonary edema.  His April 1997 autopsy report noted, in relevant part, that the Veteran had had "cardiomegaly with four chamber dilation associated with severe pan-lobe pulmonary congestion, congestion of liver and spleen and the fluid accumulation in the pleura, pericardial and peritoneal cavities."  At the time of the Veteran's death, he was service connected for PTSD, which was evaluated as 10 percent disabling.

The appellant has made several contentions concerning the cause of the Veteran's death, including that the Veteran's service-connected PTSD aggravated his heart disease (specifically, hypertension, atrial fibrillation, and congestive heart failure), which in turn caused the pulmonary edema that led to his death.

In September 2013, the Court vacated the April 2012 Board decision denying the appellant's claim to the extent that the Board determined the Veteran's service-connected PTSD was not a contributory cause of death, and remanded that issue for further development.  Both parties agreed that remand was required because the Board relied on an inadequate March 2009 medical opinion that failed to provide any rationale for the opinion offered.  Specifically, the March 2009 VA examiner stated that it was less likely than not that the Veteran's death from pulmonary edema (heart and lung disease) was secondary to his PTSD.  The examiner stated that there was no credible medical evidence linking heart disease and consequent pulmonary edema and death to PTSD. Therefore, the VA examiner concluded that the Veteran's PTSD did not materially contribute to or accelerate his edema.

In February 2014, the Board remanded the appellant's case for an opinion from a board-certified psychiatrist.  However, the July 2014 Board remand determined that the March 2014 opinion is also inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It determined that the March 2014 VA examiner's opinion essentially restates the rationale employed by the VA examiner in March 2009 and fails to address the appellant's contention that the Veteran's PTSD aggravated his heart condition, which in turn caused the pulmonary edema that led to his death.  Specifically, the March 2014 VA examiner stated that pulmonary edema is an accumulation of fluid in the lungs, usually due to heart failure.  Rarely, it can be due to severe lung damage.  PTSD is a mental disorder and has nothing to do with either the function of the heart or lungs. The examiner stated that she was not aware of any significant medical literature that documents that PTSD either causes or aggravates pulmonary edema leading to death.  The December 2014 VA examination report that was obtained in response to the July 2014 Board remand was identical to the March 2014 opinion.  

In the context of the joint motion, the VA examinations in 2014 do not explain why the symptoms of the Veteran's PTSD during his lifetime had nothing to do with either the function of the heart or the lungs.  Therefore, this claim must be remanded once again so as to obtain an adequate opinion.  On remand, opinions should be sought from both a cardiologist and a psychiatrist.  The psychiatric opinion should be obtained from a psychiatrist other than the individual who authored the 2014 opinions.

Accordingly, the case is REMANDED for the following action:

1.  Obtain medical opinions from a cardiologist and a psychiatrist (other than the individual who authored the 2014 opinions) responding to the following questions.  The VA examiners are asked to thoroughly review the claims file, as well a copy of this REMAND.  The examiners should note in the VA examination reports that this action has been accomplished.  

Specifically, the examiners are asked to provide opinions that address the following questions:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's heart disease (i.e., congestive heart failure, atrial fibrillation, and hypertension) caused or contributed to cause the fatal condition of pulmonary edema (i.e., respiratory failure)?

(b)  If the answer to (a) is "Yes," is it at least as likely as not (a 50 percent probability or greater) that, during the Veteran's lifetime, his heart disease (i.e., congestive heart failure, atrial fibrillation, and hypertension) was caused by the signs and symptoms associated with the Veteran's service-connected PTSD?

(c)  If the answer to (b) is "No," is it at least as likely as not (a 50 percent probability or greater) that, during the Veteran's lifetime, his heart disease (i.e., congestive heart failure, atrial fibrillation, and hypertension) was aggravated (i.e., had progressed at an abnormally high rate) due to or as a result of the signs and symptoms associated with the Veteran's service-connected PTSD?

In this context, "aggravation" has occurred when it has been medically determined that the Veteran's heart disease has undergone an identifiable permanent increase in its severity that is proximately due to or the result of his PTSD.  

In making this assessment, the examiner should discuss whether there is a medically sound basis to attribute the heart disease (i.e., congestive heart failure, atrial fibrillation, and hypertension) to the signs and symptoms associated with the Veteran's PTSD during his lifetime.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant sciences that are applicable in this case, which may reasonably explain the medical guidance in the study of this case.

2.  After the above development has been completed, review the file and ensure that all development sought in this REMAND is completed.  Arrange for any further development indicated by the results of the development requested above, and re-adjudicate the claim.  If it remains denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




